Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,6,8,13-14,19,21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (USP 10,674,497 B2) hereinafter as Kim in view of Yi et al (USP 10,581,579 B2) hereinafter as Yi.
Regarding claim(s) 1,8, 14,21 Kim discloses a method, comprising:
 receiving, by a device, first information (See ¶ col 2 lines 45-60, col 3 lines 4-15), the first information indicating in a frequency domain (See ¶ col 6 lines 40-60, In the frequency domain, the smallest transmission unit is a subcarrier, and the total system transmission bandwidth consists of NBW subcarriers 109, See Fig(s). 1), Ian offset between a nth resource unit in a carrier and a reference resource unit ( See ¶ table 4, Offset from a reference point, which may be a center frequency of a component carrier,); a radio frequency bandwidth (See Fig(s). 7 with radio frequency bandwidth), and the radio frequency bandwidth comprising an uplink transmission resource or a downlink transmission resource (See Fig(s). 1, 9, uplink and downlink resource slots);
¶ col 14 lines 35-65, It may be possible for the terminal to transmit data at a certain frequency location in the system bandwidth by way of example of configuring the frequency location of a BWP to the terminal);
wherein: n is a positive integer less than or equal to M, and M is a quantity of resource units in the carrier: and the reference resource unit is a predefined resource unit or a reference point of a bandwidth part (BWP) for a terminal (See ¶ Table 4 Frequency location of BWP (Offset from a reference point of a BWP), and the BWP for the terminal comprises contiguous frequency-domain resources in the carrier (See ¶ col 14 lines 15-60, the base station may configure multiple BWPs different in bandwidth to the terminal for the purpose of reducing power consumption of the terminal).
Kim fails to disclose n is a positive integer less than or equal to M, and M is a quantity of resource units in the carrier.
Yi discloses n is a positive integer less than or equal to M, and M is a quantity of resource units in the carrier (See Fig(s). 6, See ¶ col 7 line 55 – col 8 lines 35, col 8 line 66 – col 9 lines 10).
Larger resource unit sizing allows for different transport blocks to be accommodated as needed.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Yi within Kim, so as to enhance overall network performance by accommodating varying transport block sizes within a communication system as needed.

Regarding claim(s) 6,13,19,23, Kim discloses wherein the reference resource unit is a qth resource unit in the BWP for the terminal, wherein q is an integer less than or equal to Q, and Q is a quantity of resource units in the BWP for the terminal (See ¶ col 8 lines 52 – col 10 lines 29, while Kim does not disclose the resource units within a BWP, Yi explicitly discloses resource unit sizing See Fig(s). 6, See ¶ col 7 line 55 – col 8 lines 35, col 8 line 66 – col 9 lines 10. Further, Examiner interprets the use of “q” or “n” variables as similar variables for the current purpose as it would have been obvious to .


Allowable Subject Matter
Claims 5,7,12,18,20,23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments,  filed January 20, 2022, with respect to the rejection(s) of claim(s) 1-2,8-9 and 14-15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for Applicants consideration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411